Citation Nr: 0844162	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-04 074	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia of the right patella with 
traumatic arthritis (right knee disorder) prior to January 
10, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disorder beginning January 10, 
2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.

4.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

5.  Entitlement to a compensable evaluation for service-
connected right maxillary polyp.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
WITNESSES AT HEARING ON APPEAL

Appellant and N.M.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1959 to June 1967 
and from November 1972 to November 1984.  In November 2007, 
the Board of Veterans' Appeals (Board) reopened a claim for a 
left knee condition and denied the reopened claim, denied a 
claim for service connection for rheumatoid arthritis, and 
remanded the issues listed on the title page to the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) for additional development.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 
2007, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  Prior to January 10, 2008, motion of the service-
connected right knee disorder was from 0 to at least 100 
degrees.  

2.  The right knee disability is shown to be manifested by 
pain and loss of motion and productive of a functional loss 
that more nearly approximates that of limitation of extension 
to 15 degrees beginning January 10, 2008.

3.  The veteran's blood pressure readings involve diastolic 
readings of less than 110 millimeters (mm.) and systolic 
readings of less than 200 mm.
4.  The veteran's hemorrhoids are no more than moderate.

5.  The service-connected right maxillary polyp is not shown 
to be productive of incapacitating episodes requiring 
antibiotic treatment or three or more non-incapacitating 
episodes manifested by headaches, pain and purulent discharge 
or crusting per year.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disorder prior to January 10, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5010, 
5257, 5260, 5261 (2008).

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected right knee disorder 
beginning January 10, 2008 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5010, 5257, 5260, 5261 
(2008).

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected hypertension have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

4.  The criteria for the assignment of a compensable 
evaluation for service-connected hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2008).

5.  The criteria for the assignment of a compensable 
evaluation for the service-connected right maxillary polyp 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic 
Codes 6820-6513 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in November 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation. 

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a December 2007 letter that a disability rating 
and effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in January 2008.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his hearing in June 2007.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  



Right knee disorder

The veteran was granted service connection for chondromalacia 
of the right patella in a June 1985 rating decision and 
assigned a 0 percent evaluation effective December 1, 1984.  
A 10 percent evaluation was assigned by rating decision in 
October 1992, effective September 1, 1992.  The veteran filed 
a claim for an increased evaluation for his right knee 
disability in September 2004.  He contends that his condition 
is more severe than currently evaluated.  

After a careful review of the evidence in light of the law, 
the Board grants the appeal in part, as indicated below.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2008).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2008) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008) provide for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

When examined by VA in November 2004, the right knee was 
stable with no swelling and some tenderness; range of motion 
was from 0 to 120 degrees.  X-rays showed moderate changes 
associated with the patella.  The impression was 
chondromalacia of the right patella.

VA treatment records from October 2005 through November 2007 
reveal an August 2007 notation of crepitus and instability of 
the right knee.  Range of motion of the right knee was from 0 
to 100 degrees in October 2007.  The veteran said in November 
2007 that his right knee was doing much better; his 
offloading brace was working well and his pain was well 
controlled on medication.  Motion of the right knee was from 
0 to 110 degrees without instability.  The assessment was 
right knee arthrosis.

The veteran complained on VA examination in January 2008 of 
constant right knee pain, for which he takes medication with 
mild relief.  He used a knee brace.  He said that he stopped 
working in 2003 partly due to his right knee disability.  
Motion of the knee was from 10 to 62 degrees with pain at the 
extremes of motion.  Tests for stability were normal.  There 
was no weakness, incoordination, or evidence of fatigability.  
X-rays showed moderately severe arthritis.  The diagnosis was 
chondromalacia of the right patella with traumatic arthritis.  
The examiner noted that the veteran would have a problem with 
right knee pain if he tried to get on his knees or climb a 
ladder, that he could not go up and down a grade easily, and 
that he possibly had flare-ups that could decrease range of 
motion.  

An evaluation in excess of 10 percent is not warranted for 
instability under Diagnostic Code 5257 because the medical 
evidence as a whole, including the January 2008 VA 
examination, shows that the veteran's service-connected right 
knee disorder does not involve instability.  In VAOPGCPREC 
23-97, the VA General Counsel concluded that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  
Although instability was noted in August 2007, it was 
reported on other evaluations in November 2004, October and 
November 2007, and January 2008 that there was no 
instability.  Because the veteran does not have instability 
of the knee, separate ratings are not warranted.   

Because there is also no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, a higher evaluation is not warranted for 
the right knee disability during the entire appeal period 
under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2008).  

The Board also finds that, in light of the above evidence 
showing extension to 10 degrees, which warrants a 10 percent 
rating, and flexion to 62 degrees, which warrants a 0 percent 
rating, a higher rating is not warranted for the service-
connected right knee disability based on the language of 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves 
rating compensable limitation of flexion and extension of the 
leg as separate disabilities under Diagnostic Codes 5260 and 
5261.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca, supra.  

When comparing the above findings to the rating schedule, 
limitation of motion of the right knee was to no more than 10 
degrees of extension and to no more than 62 degrees of 
flexion.  Consequently, a rating in excess of 10 percent 
under the provisions of Diagnostic Codes 5260 and 5261 is not 
assignable for this knee.  

Although there is no finding of additional function loss of 
the right knee on the VA examinations on file, there is a 
notation on VA examination in January 2008 of a possibility 
of loss of decreased range of motion of the right knee 
secondary to flare-ups, although the examiner said this was 
conjecture because the veteran did not have a flare-up on the 
evaluation.  Additionally, the examiner noted that the 
veteran had moderately severe arthritis and that he would 
have trouble climbing a ladder or going up and down an 
incline.

The veteran's service-connected right knee disability is 
productive of a functional loss that more nearly approximates 
that of limitation of extension to 15 degrees, warranting a 
20 percent rating, but no higher, effective on the date of 
examination on January 10, 2008.  Id.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected right knee disorder, 
but the medical evidence reflects that those manifestations 
are not present in this case.  See 38 C.F.R. § 4.1 (2008).

Although the veteran said that he retired from work partly 
due to his right knee disorder, the medical evidence on file 
does not show right knee weakness, fatigue, swelling, 
instability, lack of endurance, or incoordination.  These VA 
findings do not indicate that the right knee caused 
"marked" interference with employment.  There is also no 
evidence of frequent periods of hospitalization due to the 
service-connected right knee.  Consequently, the criteria for 
referral for the assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
right knee disorder prior to January 10, 2008 or in excess of 
20 percent beginning January 10, 2008, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Hypertension

The veteran was granted service connection for hypertension 
in a June 1985 rating decision and assigned a 0 percent 
evaluation effective December 1, 1984.  A 10 percent 
evaluation was assigned by rating decision in October 1995, 
effective August 31, 1995.  The veteran filed a claim for an 
increased evaluation for his hypertension in September 2004.  
He contends that his condition is more severe than currently 
evaluated.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  38 C.F.R. § 4.104, Code 
7101 (2008).  The term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  Id. at Note (1).

To warrant an evaluation in excess of 10 percent under the 
above diagnostic code, there must be evidence of diastolic 
pressure, the bottom number in a blood pressure reading, that 
is predominantly 110 or more or systolic pressure, the top 
number in a blood pressure reading, that is predominantly 200 
or more.  

Although there are a number of blood pressure readings on 
file, there is no diastolic reading of 110 or more and only 
one systolic reading of 200 or more, a 206 reading in June 
2005.  Moreover, blood pressure readings on VA examination in 
January 2008, the most recent evidence on file, were 181/66 
sitting, 150/60 supine, and 170/60 standing.  Consequently, 
the medical evidence on file does not warrant an evaluation 
in excess of 10 percent for service-connected hypertension.

The schedular evaluation in this case is not found to be 
inadequate for rating purposes.  The evidence does not show 
marked interference with employment or periods of 
hospitalization.  It was reported in January 2008 that the 
veteran's hypertension did not interfere with his ability to 
work.  

Accordingly, the RO's decision not to refer this issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Hemorrhoids

The veteran was granted service connection for hemorrhoids in 
the June 1985 rating decision and assigned a 0 percent 
evaluation effective December 1, 1984.  He filed a claim for 
a compensable rating for his hemorrhoids in September 2004.  
He contends that his condition is more severe than currently 
evaluated.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's service-connected hemorrhoids are currently 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 7336.  

A noncompensable evaluation is assigned when external or 
internal hemorrhoids are mild or moderate; a 10 percent 
evaluation is assigned for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
granted for hemorrhoids with persistent bleeding, and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).

When examined by VA in November 2004, the veteran had 
internal hemorrhoids without evidence of external 
hemorrhoids, bleeding, or rectal sphincter tone changes.  
When examined in January 2008, the veteran complained of 
swelling and itching, with weekly blood on the tissue and 
occasional constipation.  He used suppositories daily.  He 
denied loss of sphincter control, fecal leakage, or 
involuntary bowel movements after straining.  Physical 
examination did not show any fecal leakage, bleeding, 
thrombosis, fissures, or internal or external hemorrhoids.  
The impression was of a normal rectal examination.

The medical evidence of record shows no more than moderate 
hemorrhoids, with no evidence that the veteran's hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences; and the 
veteran has not contended that his hemorrhoids meet the 
criteria for a compensable rating.  Consequently, a 
compensable evaluation is not warranted for hemorrhoids.  

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 7336 to rate the 
veteran's service-connected hemorrhoids.  See Tedeschi, 7 
Vet. App. at 414.  However, as the medical evidence does not 
show impairment of sphincter control, stricture of the rectum 
and anus, or prolapse of the rectum, a compensable rating is 
not warranted under another possibly applicable diagnostic 
code for the veteran's hemorrhoids.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 7332, 7333, 7334 (2008).

The schedular evaluation in this case is not found to be 
inadequate for rating purposes.  The evidence does not show 
marked interference with employment or periods of 
hospitalization.  In fact, there was no evidence of 
hemorrhoids on examination in January 2008.  Accordingly, the 
RO's decision not to refer this issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for a 
compensable evaluation for service-connected hemorrhoids, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
Right maxillary polyp

The veteran was granted service connection for right 
maxillary polyp in the June 1985 rating decision and assigned 
a 0 percent evaluation effective December 1, 1984.  He filed 
a claim for a compensable rating for his right maxillary 
polyp in September 2004.  He contends that his condition is 
more severe than currently evaluated.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's right maxillary polyp is rated under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6820-6513 (2008).  Under Diagnostic 
Code 6820, benign neoplasms of any part of the respiratory 
system will be evaluated using an appropriate respiratory 
analogy.  38 C.F.R. § 4.97.

Under Diagnostic Code 6513, for maxillary sinusitis, a 
noncompensable rating is assigned when it is detected by X-
ray only.  A 10 percent rating is assigned when a veteran has 
either one or two incapacitating episodes per year of 
sinusitis (an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician) 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or has three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned when a veteran has either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.



As noted above, to warrant a compensable evaluation for 
sinusitis, there would need to be evidence of at least one 
incapacitating episode of sinusitis a year or evidence of at 
least three non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  

However, the treatment records and examination reports on 
file fail to show evidence of incapacitating episodes or 
sufficient non-incapacitating episodes.  When examined by VA 
in November 2004, there was no evidence of nasal polyp or 
other intranasal abnormality; there was decreased 
transillumination of the right maxillary sinus as compared to 
the left, which could be consistent with a mucocele in the 
sinus.  

The veteran reported on VA examination in January 2008 that 
his sinus condition had improved since his left upper teeth 
had been extracted.  He noted occasional irritation on the 
right and headaches once a week.  Physical examination did 
not reveal any evidence of a maxillary polyp or sinusitis, 
including on sinus x-ray studies.  Consequently, a 
compensable evaluation is not warranted for service-connected 
right maxillary polyp.  

The schedular evaluation in this case is also not found to be 
inadequate for rating purposes.  The veteran's service-
connected right maxillary polyp does not cause marked 
interference with employment and has not warranted frequent 
hospitalization.  Therefore, the RO's decision not to refer 
this issue for extraschedular consideration to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service was correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for a 
compensable evaluation for service-connected right maxillary 
polyp, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

A rating in excess of 10 percent for the service-connected 
right knee disorder prior to January 10, 2008 is denied.  

A rating of 20 percent for the service-connected right knee 
disorder beginning January 10, 2008 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

An evaluation in excess of 10 percent for service-connected 
hypertension is denied.

A compensable evaluation for service-connected hemorrhoids is 
denied.

A compensable evaluation for service-connected right 
maxillary polyp is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


